ORDER ON MOTION TO DISMISS Poch, J. This matter comes before the Court on the motion of the commissioner to dismiss Count II of the complaint as to Claimant, James Witzel, for failure to appear before Commissioner Robert J. Hillebrand for a hearing on July 1, 1981. Due notice having been given to James Witzel. It is hereby ordered that Count II of the Complaint as to Claimant, James Witzel, be dismissed for failure to appear and proceed at the scheduled hearing on July 1, 1981. OPINION POCH, J. Claimant in this action seeks damages for personal injuries and damages to her personal property when she drove her car into an accumulation of water on a State highway. At a hearing before a commissioner of this Court, Claimant testified that on Sunday, July 2, 1978, at approximately 10:40 a.m., she was driving her car west on Illinois Route 161 in St. Clair County. She was driving about 50 m.p.h. and was on her way to Belleville, Illinois. It was a clear day. The highway is a two-lane blacktop surface road, and as Claimant approached the intersection of Illinois Route 158, about one-quarter mile east of the intersection, there is a slight depression in Route 161 where Ash Creek flows under the road. This depression was full of water about eight inches deep and 30 to 40 feet long, which covered both lanes of the highway. There were no signs of any kind warning traffic of this condition. As Claimant approached the intersection, she began to slow down for the stop sign at Route 158. She testified that she first saw the water when she was about three feet from it; before that she did not see anything that would indicate any water standing on the highway. Her car hit the water, lifted off the surface of the road, skidded, rolled over end-to-end once and sideways twice, and came to rest off the road. Claimant was thrown out of the car about 40 feet and landed face down in a pool of water off the shoulder of the road. She suffered cuts to her neck, a sprained ankle and numerous bruises. She was knocked unconscious for about 15 minutes. She was taken by ambulance to Memorial Hospital in Belleville, where glass was removed from her neck and the lacerations stitched. She remained in the hospital until July 4, 1978. She remained under the care of a neurologist until July 13, 1978, and experienced spasms in her neck for about two months after the accident. Claimant testified she had never suffered any prior injuries to her neck or shoulder. She now experiences spasms and pain in her neck about once a month, which lasts about two hours. As a result of the accident, she has scars on her neck and left shoulder. Claimant testified that she had driven on Route 161 through the site of the accident on her way to work twice a day for a period of two months prior to July 2, 1978, and had never seen water standing in this area during that time. The site of the accident is immediately south of Scott Air Force Base. Records from Scott Air Force Base showed that 1.72 inches of rain fell on July 2, 1978. George Huckman, a civil engineer with the Illinois Department of Transportation, testified that he had been responsible for field maintenance over the area that included the accident scene. He described the drainage condition for a watershed known as Loop Creek, which flows in an easterly direction and lies south of the accident scene. Ash Creek flows southerly through Scott Air Force Base and into Loop Creek. A record from the Department of Transportation showed that Loop Creek flooded severely enough to close Route 158 about 1.5 miles south of Route 161 on March 13, 21 and 24, 1978, and that Ash Creek flooded also on each of those dates. He expressed his opinion that the 1.72 inches of rainfall recorded at Scott Air Force Base on July 2, 1978, might or could have caused flooding on Ash Creek at the scene of the accident. The State had adequate warning of the recurring flooding conditions on Route 161 at Ash Creek, yet it failed to place any signs warning of the water over the roadway. National Bank of Bloomington v. State (1980), 34 Ill. Ct. Cl. 23, 25. The Court finds that the State’s negligence was the proximate cause of Claimant’s accident. The negligence of the State in permitting the water to be on the road was the proximate cause of the accident since there is no evidence of any act of negligence on the part of Claimant. The uncontradicted evidence shows that Claimant has had pain and discomfort ever since the accident for which she is entitled to recover. It is the opinion of this Court that Claimant be awarded damages in the sum of eight thousand ($8,000.00) dollars.